NON-FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue 
This Office Action addresses reissue of U.S. Patent No. 9,320,027 (“027 Patent). The ’027 Patent issued on April 19, 2016, and was titled, “METHOD AND APPARATUS FOR ALLOCATING AN UPLINK CARRIER FOR TRANSMITTING UPLINK CONTROL INFORMATION IN A WIRELESS COMUNNICATION SYSTEM.” 
The 027 Patent is based upon U.S. Application No. 14/147,101 ("the ‘101 Application or base application”), filed January 03, 2014. 
The Examiner finds that the earliest effective filing date entitled to this applications is October 14, 2009.  See subsequent sections for evaluation of the effective filing date.    

B)	Relevant Background  
1.  	Application for Reissue Filed: On April 19, 2018 the Applicant filed an application for reissue of the 027 Patent. The reissue application was assigned U.S. Application No. 15/957,287 (“287 Application” or “Instant application”). Claims 1-10 were filed. Claims 1-5 are amended version of the patented claims. Claims 6-10 are new.  Claims 1, 5, and 7 are the independent claims. 
2.	Non Final Action: On February 04, 2020 the office issued a Non Final Office Action (“Feb 2020 Non Final Action”). Claims 1-5 and new claim 6 were constructively elected by original presentation for prosecution on the merits.   New claims 7-10 were withdrawn from consideration. Claims 1-6 stood rejected under 35 U.S.C. §112(a.); §112(b.); §103(a); §251(Recapture/Defective Declaration); and Non Statutory Double Patenting.   
3.	Applicant Response: On May 04, 2020 the Office received and Applicant response (“May 2020 Response”). Claims 1-11 were submitted. Claims 1 and 5 were amended and claims 4 and 6 were cancelled. Claims 7-10 were submitted as withdrawn.  Additionally, a terminal disclaimer was submitted. 
4.	Final Action: On June 05, 2020 the Office issued a final office action (“June 2020 Final Action"). Claims 1 and 5 were rejected under § 102. Claims 1-3, 5 and 11 were rejected under 35 U.S.C. § 103(a) and § 251(for Recapture/Defective Declaration). Claim 5 was rejected under 35 U.S.C. §112 ¶ 2. 
5.	Response After Final:  On October 16, 2020 the Office received an Applicant response after final action (“Oct 2020 AF Response”). The Oct 2020 AF Response included, among other things, claims (“Oct 2020 Claims”) and remarks (“Oct 2020 Remarks”).  Claims 1, 2 and 5 were amended. Applicant argued that the amendments overcome the § 103 and § 251 rejections. Additionally, Applicant argued that claim 5 as amended did not invoke § 112 ¶ 6.  Therefore, claim 5 as amended should not be rejected under § 112 ¶ 2 for lack of corresponding structure.   
6.	Advisory Action: On November 10, 2020 the Office issued an advisory action (“Nov 2020 Advisory Action”).  The claim amendments along with Applicants arguments required further consideration and/or search.
7.	RCE:  On November 16, 2020 the Office received a request for continued examination (“Nov 2020 RCE”), requesting entry of the Oct 2020 Claims and Oct 2020 Remarks. 
8.	Inventor Declaration: On May 24, 2021 the Applicant submitted an inventor declaration PTO/AIA /05 (“May 2021 Inventor Declaration”).         

II. Status of Claims
A)	Claims Addressed in this Proceeding.
Patented Claims: Claims 1-5 were the patented claims (“Patented Claims”).
New Claims:  New claims 6-11 were added during in this instant reissue application (“New Claims”).
Cancelled Claims: Claims 4 and 6 were cancelled (“Cancelled Claims”). 
Withdrawn Claims:  Claims 7-10 are withdrawn due to restriction (“Withdrawn Claims”).  
Examined Claims: Claims 1-3, 5 and 11 are pending and examined in this Office action (“Examined Claims”).

B)	Claim Status As a Result of This Office Action
As a result of this Office action, the status of claims 1-3, 5 and 11 are:
1.	Claims 1-3, 5 and 11 are rejected under § 103 (a).
2.	Claims 5 and 11 are rejected under § 112 ¶ 2.





III. Acknowledgments 
1.	RCE: The request for continued examination “Nov 2020 RCE” under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Oct 2020 Remarks and Oct 2020 Claims have been entered.
2.	Inventor Declaration: The May 2021 Inventor Declaration is acknowledged. The Examiner has reviewed the declaration and finds that it complies with 37 CFR 1.175 and MPEP § 1414.  Accordingly, the objection to the declaration and associated § 251 rejection are withdrawn.   	
3.	Patent Term: Based upon an updated review of the file record the Examiner finds that the Patent Term has not expired.  Additionally, the Examiner finds that the 3.5 year maintenance fee has posted.   
4.	Litigation Review: Based upon a review of statements in the Applicants Remarks and review of the image file wrapper, the Examiner finds that the 027 Patent is not involved in litigation. 
5.	Concurrent Proceeding Review: After review of the statements in the Applicant’s remarks and review of the image file wrapper the Examiner cannot locate any concurrent post grant proceedings involving the 027 Patent.

IV.	Terms Applied
	PHOSITA -	A Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application - The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.

V. Priority and Effective Filing Date
The 027 Patent is based upon U.S. Patent Application No. 14/147,101 filed on January 03, 2014 which is continued from U.S. Patent Application No. 13/388,921 (“921 Application”) filed August 17, 2010 filed as PCT/KR2010/005416 under 35 U.S.C. 371 which claims domestic priority to U. S. provisional application 61/251,731 (“731 Application”), filed Oct 14, 2009 and U.S. provisional application 61/234,615 (“615 Application”) filed August 17, 2009.  
The Examiner finds that the effective filing date of this instant reissue application is only to October 14, 2009, i.e. the filing date of the 731 Application. 
The Examiner takes this position because the claims of this instant application require, among other things, “multiplexing ACK/NACK information and a scheduling request (SR); and transmitting, without a simultaneous physical uplink shared channel (PUSCH) transmission in a same time interval (TTI), the multiplexed information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carrier,” – Multiplexed PUCCH Language, as for example, explicitly written in independent claim 1 and in independent claim 5.  The Examiner finds insufficient evidence of support for the Multiplexed PUCCH Language in the 615 Application file August 17, 2009. However, the Examiner finds that the Multiplexed PUCCH Language is supported in the 731 Application filed October 14, 2009.
Accordingly this instant reissue application has an effective filing date of Oct 14, 2009.  
VI. Pre-AIA  First to Invent
Because at least one claim of this application has an effective filing date of October 14, 2009 prior to the AIA  first inventor to file date of March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

VII. Statutes Applied In This Action
A)	35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


2.	The following is a quotation from 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


B)	35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



VIII. Rejections – 35 U.S.C. §251
(Withdrawn)
A)	(Withdrawn) Rejection Based on Defective Oath/Declaration.
The rejections of claims 1-3, 5 and 11 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251 are withdrawn. The Examiner has reviewed the May 2021 Inventor Declaration and finds that it complies with See 37 CFR 1.175. Accordingly the rejection is withdrawn. 

B)	(Withdrawn) Recapture Rejection 
	The rejection of claims 1-3, 5, and 11 under 35 U.S.C. §251 for attempting to recapture subject matter surrendered during prosecution of the Original Application is withdrawn.  
In the Oct 2020 Remarks, pp. 7-8 the Applicant argues that claims 1 and 5 have been materially narrowed with language related to the surrender generating limitations. Accordingly, the recapture rejections should be withdrawn. 
The Examiner agrees.  For support the Examine provides the following analysis. 
1)	Step 1: Claims are Broader in Scope MPEP §1412.02, §1412.03: 
The Examiner finds that independent process claim 1 and independent product claims 5 are broader in scope than patented claims 1 and 5, respectively. 
For support the Examiner notes: 
a)	For claim 1, the Oct 2020 Claims delete:
1.	 “wherein the uplink primary component carrier is an uplink component carrier for transmitting the multiplexed information through a physical uplink control channel (PUCCH) among the more than one component carrier,” -  Claim 1 - Broadening Feature 1, as in patented claim 1 lines 12-14; 
2.	“wherein the transmission of the multiplexed information through the PUCCH is allowed only through the uplink primary component carrier, and is not allowed through uplink component carriers other than the uplink primary component carrier,” - Claim 1 - Broadening Feature 2, as in patented claim 1 lines 15-17;
3.	 “wherein the PUCCH is not simultaneously transmitted along with a physical uplink shared channel (PUSCH) in a single subframe,” Claim 1 - Broadening Feature 3, as in patented claim 1 lines 19-21. 
b)	For claim 5, the June 2020 Claims delete:
1)	 “wherein the uplink primary component carrier is an uplink component carrier for transmitting the multiplexed information through a physical uplink control channel (PUCCH) among the more than one component carrier,” -  Claim 5 - Broadening Feature 1, as in patented claim 5 lines 21-23; 
2)	“wherein the transmission of the multiplexed information through the PUCCH is allowed only through the uplink primary component carrier, and is not allowed through uplink component carriers other than the uplink primary component carrier,” - Claim 5 - Broadening Feature 2, as in patented claim 5 lines 24-6;
3)	 “wherein the PUCCH is not simultaneously transmitted along with a physical uplink shared channel (PUSCH) in a single subframe,” Claim 5 - Broadening Feature 3, as in patented claim 5 lines 26-27.
c)	Because the Oct 2020 Claims delete the broadening features identified directly above, the Examiner concludes that claims 1 and 5 are broader than patented claims 1 and 5. 
2)	Step 2: Surrender Generating Limitations MPEP §1412.02 B: 
The Examiner finds that Claim 1 - Broadening Feature 1, Claim 1 - Broadening Feature 2,  Claim 1 - Broadening Feature 3,  Claim 5 - Broadening Feature 1, Claim 5 - Broadening Feature 2,  Claim 5 - Broadening Feature 3 (collectively referred to as, “the broadened features”) are surrender generating limitations as follows. 
a)	In the parent application 13/388,921, the June 2014 Claims and the Feb 2015 Claims the broadened features were amended into the claims in response to application of prior art in a March 2014 Non Final Action and the subsequent Nov 2014 Non Final Action.    
b) 	Parent application 14/147,101 was continued from parent application 13/388,921.  The Claim 1 – Broadening Feature 1 and Claim 5 - Broadening Feature 1 were carried forward into the originally filed claims of application 14/147,101. During prosecution of Parent application 14/147,101 the Claim 1 - Broadening Feature 2,  Claim 1 - Broadening Feature 3,  Claim 5 - Broadening Feature 2, and Claim 5 - Broadening Feature 3 were amended into the claims in response to prior art applied in a Nov 2014 Non Final Action. See for example the Oct 2014 Claims.1    
c) 	Because the broadened features were amended into the claims to overcome prior art, the examiner finds that the broadened features are surrender generating limitations. Therefore the Claim 1 - Broadening Feature 1 is (SG1), Claim 1 - Broadening Feature 2 is (SG2),  Claim 1 - Broadening Feature 3 is (SG3),  Claim 5 - Broadening Feature 1 is (SG4), Claim 5 - Broadening Feature 2 is (SG5),  Claim 5 - Broadening Feature 3 is (SG6).  

3)	Step 3: Claims Materially Narrowed MPEP §1412.02 C: 
Based upon the amendments in the Oct 2020 Claims, the Examiner finds that claims 1 and 5 are now materially narrowed with language related to at least SG1 to SG6 above.  For support the Examiner notes the following: 
a)	The Examiner finds that in the Oct 2020 Claims, claims 1 and 5 of this instant application, SG1 to SG6 are deleted and those claim elements are replaced with the features of: 
(i) 	“receiving a radio resource control (RRC) signal configuring a primary component carrier on which the uplink control information is to be transmitted through a physical uplink control channel (PUCCH) among the more than one component carrier;”  as in claim 1 lines 4-6 and claim 5 lines 11-14; and
(ii)	“multiplexing ACK/NACK information and a scheduling request (SR),” as in claim 1 line 7 and claim 5 line 15; and
(iii)	“transmitting, without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI) the multiplexed information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carriers” as in claim 1, lines 8-11 and claim 5 lines 17-21. 
b)	The Examiner finds that in the Oct 2020 Claims, the material amended into claims 1 and 5 materially narrows claims 1 and 5 as follows:
(i)	The amended material is related to SG1 to SG6 in that it assigns component carriers, one of which, is primary component carrier, and transmits the PUCCH information only on that assigned carrier. 
(ii) 	Claims 1 and 5 of this instant reissue application would now not be broad enough to read upon the prior art as in the rejections posed in the prosecution of the Original Application. For example, Pan et al. (U.S. 2010/027970) and Domnjanovic et al (U.S. 2011/0116455) were applied in the prosecution of 13/388,921 of the Original Application.  Both Pan and Domnjanovic teach transmitting the control information multiplexed on a single uplink component carrier related to many downlink component carriers.  However the uplink component carrier is not an assigned component carrier received in the RRC message. Additionally, the references do not disclose transmitting the PUCCH in a TTI without the PUSCH. Further, Fredrickson et al. (U.S. 8,396,030) was applied in application 14/147,101 of the prosecution of the Original Application. However, Fredrickson is not discussing component carriers and does not teach assigning a component carrier for the uplink for the control information for transmitting the PUCCH in a TTI as the PUSCH. 
(iii) 	Because the amendments to claims 1 and 5 in the Oct 2020 Claims are related to the surrender generating limitations.  And, because the material amended into the claims narrows the claims such that the claims would still not be broad enough to read upon the prior art applied in the prosecution of the Original Application, the Examiner concludes that the independent claims 1 and 5 of this instant reissue application are materially narrowed.        
c)	Because, as discussed above, the Examiner finds that claims 1 and 5 are materially narrowed with respect to the originally filed claims of the prosecution of the Original Application. Independent claims 1 and 5 do not attempt to recapture subject matter surrender during prosecution of the Original Application.  

4)	Conclusion Recapture. 
Because claims 1 and 5 do not attempt to recapture subject matter surrendered in the original prosecution of the Original Application, the rejection of claims 1-3, 5, and 11 under 35 U.S.C. §251 is withdrawn.     


  

IX. Claim Interpretation
A)	Introduction 
During examination, claims are given the broadest reasonable interpretation (BRI) consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq. The only exceptions are a clearly set forth lexicographic definition or claim language interpreted in accordance with 35 U.S.C. §112 Sixth Paragraph.     

B)	Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that Applicant is not their own lexicographer. See MPEP § 2111.01 IV.

C)	'Sources' for the Broadest Reasonable Interpretation (BRI)
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
2.	Digital Signal Processor:  "Abbreviated DSP. An integrated circuit designed for high-speed data manipulations, used in audio, communications, image manipulation, and other data-acquisition and data-control applications." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Memory: “Circuitry that allows information to be stored and retrieved. In the most general sense, memory can refer to external systems such has disk drives or tape drives; in common usage, it refers only to the fast semiconductor storage (RAM) directly connected to the processor.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Microprocessor:  A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
5.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
6.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.3

D)	§ 112 ¶ 6
A second exception effecting the broadest reasonable interpretation standard is when a claimed phrase is interpreted in accordance with § 112 ¶ 6. See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
I.)	Regarding claims 1-3: Of the Examined Claims, the Examiner finds that claims 1-3 clearly do not have phrases that could potentially invoke § 112 ¶ 6. 
For support of this position the Examiner notes the following.
Claims 1-3 are process claims. The Examiner finds that none of the phrases in claims 1-3 recite "step for" nor "means for," or a generic placeholder for "step for" nor "means for." Therefore claims 1-3 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-3 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-3 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II.)	Regarding claim 5: In what follows, the Examiner takes the position that the claim 5 recites phrases that invoke § 112 ¶ 6.  For support of the Examiners position the Examiner notes the following appropriate 3-prong analysis. See MPEP §2181 I. See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).

1.	“Functional Phrase #1 “processor . . .,” as in claim 5. 
The Examiner finds that the phrase “processor . . . configured to perform the executable codes to implement operations comprising: receiving, through the at least one antenna, a radio resource control (RRC) signal configuring a primary component carrier on which the uplink control information is to be transmitted through a physical uplink control channel (PUCCH) among the more than one component carrier, multiplexing ACK/NACK information and a scheduling request (SR), and transmitting, through the at least one antenna and without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI), the multiplexed information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carrier,” (“Functional Phrase #1” or “FP#1”) as in claim 5 lines 9-21, invokes § 112 ¶ 6.  

To support the Examiner’s conclusion, the Examiner notes the following 3-Prong analysis: 
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “processor,” is a generic placeholder for the phrase ‘means for,’ i.e., being applied as a generic means for performing the entire function. See MPEP 2181 I (C) ¶4.
First, the Examiner has reviewed the specification of the 027 Patent and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processor” denotes sufficient structure to perform the entire claimed function. From review of the 027 Patent specification, and with particular emphasis on C33:L16-40, the Examiner concludes that the specification describes the structure of a “processor” as a standard programmable processors, digital signal processor, application specific processor, controller or microcontroller.  However, the Examiner finds that a PHOSITA understands that a standard programmable processors, digital signal processor, application specific processor, controller or microcontroller (by themselves), cannot perform the entire claim function. Other structural elements are needed to perform the Function of Functional Phrase #1 (See “b) 3-Prong Analysis Prong (B)” immediately below for a precise indication of the function of Functional Phrase #1.)
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processor” has achieved recognition as noun denoting structure having the claimed function.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that “processor” has achieved recognition as a noun denoting structure for performing the claimed function. See e.g. § C, above in this Office Action titled “'Sources' for the Broadest Reasonable Interpretation (BRI),” showing that a standard processor, controller, or digital signal processor has the function of receiving data input and producing an output to control another device or do data operations.   
However, the Examiner finds that A PHOSITA understands that a standard with the function of receiving input and producing output to control another device or do data manipulations cannot perform the entire claim function. Other structural elements are needed.
Finally, the Examiner has reviewed the prior art for evidence that “processor” has an art-recognized structure to perform the entire claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor” has an art-recognized structure to perform the entire claimed function. For example, U.S. 2005/0068968 (”Ovadia”) is an exemplary reference directed to data networks similar to this instant reissue application and was classified in CPC H04L similar to the '711 Patent. Accordingly Ovadia appears relevant.
Ovadia Figure 11, Par [0128] [0129] [0132] and [0133] shows a terminal or UE with a processor, where the processor is a standard processor, digital signal processor, application specific processor, or microprocessor with memory.  However, the Examiner finds that a PHOSITA understands that a off-the-shelf processor, digital signal processor, application specific processor, or microprocessor with memory, cannot perform the entire claim function. Other structural elements are clearly needed.
Accordingly the Examiner concludes that the phrase “processor” as set forth in Functional Phrase #1 is being used as a generic term for structure(s) for performing the claimed function, and is therefore a generic placeholder for the phrase “means for.”  Because “processor” is merely a generic place holder having insufficient structure (if any) to perform the entire claimed function, the Examiner concludes that Functional Phrase #1 (FP #1) meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).

Based upon a review of claim 5, the Examiner finds that the function associated with Functional Phrase #1 is:
‘receiving, through the at least one antenna, a radio resource control (RRC) signal configuring a primary component carrier on which the uplink control information is to be transmitted through a physical uplink control channel (PUCCH) among the more than one component carrier, multiplexing ACK/NACK information and a scheduling request (SR), and transmitting, through the at least one antenna and without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI), the multiplexed information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carrier.’

– “Function of Functional Phrase #1” or “Function of FP#1”  

Because FP#1  includes the function expressly noted above, the Examiner concludes that FP#1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP#1 will have its ordinary and accustomed meaning.


c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase #1.   In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

2.	Dependent Claim 11. Regarding dependent claim 11: Dependent claim 11 depends from claim 5. However, the Examiner finds that it is unclear if claim 11 is meant to alter the function of Functional Phrase #1 because claim 11 lacks antecedent basis for any terms in claim 5. See §112 ¶ 2 rejections below. For purposes of compact prosecution claim 11 will be interpreted as descriptive language setting extra context for claim 5. Accordingly, any § 112 ¶ 6 analysis and conclusion on corresponding structure will be the same as for claim 5. 


d)	Corresponding Structure for Functional Phrase #1
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 1297 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334 (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is corresponding structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  Aoyama, 656 F3d at 1297 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210 (Fed. Cir. 2003).
Additionally, if the claimed function is performed by computer software, then the specification must disclose special programming:
If the function is performed by a general-purpose computer or microprocessor, then the second step generally further requires that the specification disclose the algorithm that the computer performs to accomplish that function. However, in the rare circumstances where any general-purpose computer without any special programming can perform the function . . . an algorithm need not be disclosed. For means-plus-function claims in which the disclosed structure is a computer, or microprocessor, programmed to carry out an algorithm, we have held that the disclosed structure is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.
Rain Computing, Inc. v. Samsung Elecs. Am. Inc., 989 F.3d 1002, 1007 (Fed. Cir. 2021) (citations and quotations omitted).  

In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012).
First, based upon a review of the entire Function of FP#1, the original disclosure, and the knowledge of a person of ordinary skill in this particular art, the Examiner finds that special programming is required to perform the Function of FP#1. Special programming is required to perform the Function of FP#1 because the Function of FP#1 requires “transmitting, through the at least one antenna and without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI), the multiplexed information through the PUCCH on the primary component carrier …”  Based upon the complexity of this claimed function, a PHOSITA would know that in order for a processor to implement this function, the processor must have some special type of special programming. In other words, the Examiner interprets the Function of FP#1 as not just ‘transmitting data.’
Because special programming is required to perform the function of Function of FP#1, the corresponding structure is the algorithm. “It is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015).
The Examiner has reviewed the original disclosure and finds that he cannot locate an algorithm which performs the Function of FP#1. At best the Examiner can find in the 027 Patent specification is a terminal 1610, Figure 16 with a processor 1613 and working with memory 1614 performing an algorithm comprised of the steps of the algorithm described as Figure 15 of the 027 Patent (See ‘027 patent at C31:L24-67 C32:L1-67 and C33:L8-40). However that algorithm in Figure 15, while showing programming for controlling a transmitter to transmit a PUCCH and with multiplexed ACK/NAC and SR information does not provide any programming for the processor itself to receive, or transmit, or to exclude and/or not transmit a physical uplink shared channel (PUSCH) during the same transmission time interval TTI as the PUCCH, as required by Functional Phrase #1. The Examiner finds that while this algorithm (noted directly above) performs some of the Function of FP#1, the disclosed algorithm does not perform the entire Function of FP#1.  Additionally, the Examiner finds that the 027 Patent at Figure 4 and Figure 8 shows that one a component carrier a PUSCH is transmitted simultaneously with the PUCCH.
Because Applicant’s original disclosure does not sufficiently set forth an algorithm to perform the entire Function of FP#1, a § 112 ¶ 2 rejection is set forth below.  
For compact prosecution purposes and for purposes of applying prior art only, the corresponding structure for FP#1 will be interpreted as any structure capable of performing the Function of FP#1 such as a processor in a mobile terminal that is capable of feeding back multiplexing control information on an uplink PUCCH to a base station. 

F)	Additional Guidance On Claims Including the term “Processor.”  
For additional guidance, see the informative Patent Trial and Appeal Board (PTAB) decisions in:
Ex Parte Smith, No. 2012-007631 (14 March 2013) (Informative)4 (noting that even though a processor has some structure “we conclude that the term ‘processor’ . . . is a non-structural term that would not be understood by an ordinarily skilled artisan as having sufficiently definite structure to perform all the recited functions. [Emphasis added.]” page 17).
Ex Parte Erol, No. 2011-001143 (13 March 2013) (Informative)5 (noting that even though a processor has some structure, “we conclude that the term ‘processor” is a non-structural term that would not be understood by a skilled artisan as having sufficiently definite structure to perform the recited functions. [Emphasis added.]” page 18).

G)	Conclusion of Claim Interpretation 
As noted above, for the pending and examined claims the Examiner finds that the Applicant is not his own lexicographer and for claim terms and phrase pending and examined herein.  
In addition, based upon the Examiners’ findings above the Examiner concludes that some of the functional phrases identified above invoke §112 ¶ 6. Accordingly those claimed phrases are interpreted based upon the corresponding structures, if any, as outlined above.    
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
Accordingly, because the Applicant is not his own lexicographer and where claim terms and phrases are not interpreted as invoking §112 ¶ 6, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). 
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke ¶ 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112 ¶ 6.

XV. Rejections - 35 U.S.C. § 112
A)	Claims 5 and 11 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
1.	Regarding Claim 5: As noted above, Functional Phrase #1, as in claim 5, invokes § 112 ¶ 6. However, the original disclosure fails to clearly link or associate the claimed function (i.e. Function of FP#1) to some corresponding structure.  In particular, the original disclosure fails to disclose an algorithm for performing FP#1.
2.	Regarding Claim 11: Claim 11 depends from claim 5 and is rejected based upon the dependency as indefinite.  
3.	Regarding Claim 11: Claim 11 is additionally indefinite because claim 11 recites the limitation "the method of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

B)	The Examiners find that because claims 5 and 11 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  
However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  

X. Prior Art Rejections
A)	Claims 1-3, 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (herein after “Chen”) (US 2011/0136495) with 3GPP TS 36.211 V8.3.0. (2008-05), applied to support inherency, in view of Pan et al. (U.S. 2010/0271970, based upon U.S. Provisional Application 61/171,609) herein after “Pan Provisional.” 
1.	Regarding claim 1: Chen discloses a method for transmitting uplink control information by a user equipment (UE) configured with more than one component carrier in a wireless communication system (See Chen Par [0008] [0038] [0059] discussing multiple down link component carriers and at least first and second uplink component carriers. The Examiner notes that Chen is discussing allocating component basic bandwidths in Par [0008] [0038], called component carriers.  The basic bandwidths or component carriers are allocated to mobile terminals for transmitting uplink control channel PUCCH as discussed in Par [0056]. Thus a method of transmitting uplink control information by a UE.).  

                            
    PNG
    media_image1.png
    204
    430
    media_image1.png
    Greyscale

	-	Chen (US 2011/0136495), Figure 6.
            Chen discloses receiving a radio resource control (RRC) signal configuring a primary component carrier on which the uplink control information is to be transmitted through a physical uplink control channel (PUCCH) among the more than one component carrier; (See Par [0055] [0056] [0059], where Chen discloses allocating at least two basic bandwidths, i.e. component carriers, to the user device, and all of the PUCCH are allocated to one of the component carriers. For example as shown in Figure 6 above and  Figure 7 below and described in Par [0059] the control information PUCCH is allocation to one basic bandwidth, i.e. “component carrier.”). 

                     
    PNG
    media_image2.png
    184
    427
    media_image2.png
    Greyscale
 
		-	Chen, Figure 7. 
Chen discloses [] combining ACK/NACK information and a scheduling request (SR) (See Chen Par [0081] [0082], stating that the mobile feeds back a signaling request (SR), CQI or ACK/NACK information or any combination of that information. Additionally, the mobile MAPs the information to the PUCCH. Accordingly to map three pieces of information to a channel, the information must be somehow multiplexed.). Chen discloses transmitting, transmitting, without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI) (Inherent: Chen in Par [0056] states that the uplink PUCCH is SC-FDMA. In Par [0060] to [0063] Chen says the resource blocks for the PUCCH are placed on the component carrier arbitrarily. As shown in Figure 11 below and described in Par [0063] Chen shows that several resource blocks of the PUCCH are placed sequentially. Thus at least one TTI.  As noted in 3GPP TS 36.211 V8.3.0., at Sections 5.2.1 the standard is discussing SC-FDMA and at section 5.4 states that the PUCCH for a particular mobile is never transmitted simultaneously with the PUSCH from the same mobile (UE). Because Chen shows PUCCH with at least two resource blocks, i.e. a TTI shows them sequentially transmitted, and because Chen shows SC-FDMA whereby the standard 3GPP TS 36.211 V8.3.0. states an SC-FDMA/PUSCH is never simultaneously transmitted with the PUCCH, Chen inherently discloses “transmitting, without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI)” as required by the claims.). 
 
                             
    PNG
    media_image3.png
    254
    414
    media_image3.png
    Greyscale

		-	Chen, Figure 11. 

Chen discloses the [combined information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carrier (See Chen Par [0073] [0075] and Par [0081][0082] discussing any combination of ACK/NACK or scheduling request (SR) can be sent back on the PUCCH. Thus transmitting the combined information.). 
	(a)	Chen disclose combining ACK/NACK information and a scheduling request (SR), however does not expressly discloses multiplexing. 
	(b)	In related art Pan is discussing a Physical Uplink Control Channel (PUCCH) for transmitting uplink control information (UCI) related to multiple down link carriers (See Pan Provisional Par [0037].). Pan teaches multiplexing ACK/NACK information and scheduling request (SR) (See Pan Provisional Par [0044] [0047] discussing the multiplexed information can be ACK/NACK and SR.).  
(c) 	Teaching-Suggestion It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Chen’s teaching of a combining the ACK/NACK and SR information with multiplexing the ACK/NACK information and SR, as taught by Pan, because Chen states Par [0003] [0007] [0008] a need to accommodate compatibility between a new advanced mobile system is coming with aggregated carriers and the old system, and both Chen and Pan shows that at the time of the invention an artesian was skilled in the in the field of the invention and could substitute multiplexing for combining with reasonable expectation of success. (See Chen Par [0003] [0008] showing that at the time of the invention the communication systems were standards using the PUCCH. See Pan Provisional Par [0002] [0015] discussing the standard uplink PUCCH used to feedback control information about the Downlink transmission.).  
(d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds that It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Chen’s teaching of a combining the ACK/NACK and SR information with multiplexing the ACK/NACK information and SR, as taught by Pan. Because the proposed modification is supported by KSR ‘Rationale B. See MPEP §2143 B. titled “Simple Substitution of One Known Element for Another to Obtain Predictable Results ."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Chen shows the base device with performing mapping of the PUCCH control channel and combining the information. Chen’s discussion differs from the claimed invention by the use of multiplexing (See above citations regarding Chen.). Pan shows that at the time of the invention multiplexing information on PUCCH control channels was known in the art (Pan Par [0002] [0015] Par [0044] [0047].). And Both Pan and Chen show that a person of ordinary skill in the art at the time of the invention could have made the substitution and it would have had results that were predictable (See Chen Par [0003] [0008] showing that at the time of the invention the communication systems were standards using the PUCCH, thus artisans had the skill set to deal with these systems. See Pan Par [0002] [0015] discussing the standard uplink PUCCH used to feedback control information about the Downlink transmission. Thus again artisans could make the substation with predictable results.).  

2.	Regarding claim 5: Chen discloses a user equipment (UE) configured to transmit uplink control information in a wireless communication system, the UE begin configured with more than one component (See Chen Par [0008] [0038] [0059] discussing multiple down link component carriers assigned to a UE and at least first and second uplink component carriers. The Examiner notes that Chen is discussing allocating basic bandwidths in Par [0008] [0038], called component carriers.  The basic bandwidths or component carriers are allocated to mobile terminals for transmitting uplink control channel PUCCH as discussed in Par [0056]. Thus a UE configured to transmit uplink control information.).  Chen discloses a user equipment (UE) comprises at least one antenna; a memory storing executable codes; and a processor coupled to the memory, wherein the processor is configured to perform the executable codes to implement operations (See Par [0055] [0056] [0059] [0073] and [0075]. Chen discusses the mobile device is receiving control information and transmitting control information form a base station. Thus a receiver and transmitter with antenna’s. Additionally, Chen at Par [0089], not shown herein, states that the mobile device include a CPU and memory for controlling the transmitter and receiver. Thus a memory and processor).  Chen discloses the operations comprising: receiving, through the at least one antenna, a radio resource control (RRC) signal configuring a primary component carrier on which the uplink control information is to be transmitted through a physical uplink control channel (PUCCH) among the more than one component carrier (See Par [0055] [0056] [0059], where Chen discloses allocating at least two basic bandwidths, i.e. component carriers, to the user device, and all of the PUCCH are allocated to one of the component carriers. For example as shown in Figure 6 above and  Figure 7 above and described in Par [0059] the control information PUCCH is allocation to one basic bandwidth, i.e. “component carrier.”). Chen discloses [] combining ACK/NACK information and a scheduling request (SR) (See Chen Par [0081] [0082], stating that the mobile feeds back a signaling request (SR), CQI or ACK/NACK information or any combination of that information. Additionally, the mobile MAPs the information to the PUCCH. Accordingly to map three pieces of information to a channel, the information must be somehow multiplexed.). Chen disclose transmitting, through the at least one antenna and without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI) (Inherent: Chen in Par [0056] states that the uplink PUCCH is SC-FDMA. In Par [0060] to [0063] Chen says the resource blocks for the PUCCH are placed on the component carrier arbitrarily. As shown in Figure 11 below and described in Par [0063] Chen shows that several resource blocks of the PUCCH are placed sequentially. Thus at least one TTI.  As noted in 3GPP TS 36.211 V8.3.0., at Sections 5.2.1 the standard is discussing SC-FDMA and at section 5.4 states that the PUCCH for a particular mobile is never transmitted simultaneously with the PUSCH from the same mobile (UE). Because Chen shows PUCCH with at least two resource blocks, i.e. a TTI shows them sequentially transmitted, and because Chen shows SC-FDMA whereby the standard 3GPP TS 36.211 V8.3.0. states an SC-FDMA/PUSCH is never simultaneously transmitted with the PUCCH, Chen inherently discloses “transmitting, without a simultaneous physical uplink shared channel (PUSCH) transmission in a same transmission time interval (TTI)” as required by the claims.). Chen discloses the multiplexed information through the PUCCH on the primary component carrier configured by the RRC signal among the more than one component carrier. (See Par [0055] [0056] [0059] above, where Chen discloses allocating at least two basic bandwidths, i.e. component carriers, to the user device, and all of the PUCCH are allocated to one of the component carriers. Thus allocating a primary component carrier.).  

(a)	Chen disclose combining ACK/NACK information and a scheduling request (SR), however does not expressly discloses multiplexing. 
	(b)	In related art Pan is discussing a Physical Uplink Control Channel (PUCCH) for transmitting uplink control information (UCI) related to multiple down link carriers (See Pan Provisional Par [0037].). Pan teaches multiplexing ACK/NACK information and scheduling request (SR) (See Pan Provisional Par [0044] [0047] discussing the multiplexed information can be ACK/NACK and SR.).  
(c) 	Teaching-Suggestion It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Chen’s teaching of a combining the ACK/NACK and SR information with multiplexing the ACK/NACK information and SR, as taught by Pan, because Chen states Par [0003] [0007] [0008] a need to accommodate compatibility between a new advanced mobile system is coming with aggregated carriers and the old system, and both Chen and Pan show that at the time of the invention artesian were skilled in the transmissions on the PUCCH and thus could substitute multiplexing for combining with reasonable expectation of success. (See Chen Par [0003] [0008] showing that at the time of the invention the communication systems were standards using the PUCCH. See Pan Provisional Par [0002] [0015] discussing the standard uplink PUCCH used to feedback control information about the Downlink transmission.).  
(d)	KSR: Alternatively and instead of using the teaching-suggestion-motivation test noted in the paragraph directly above the Examiner also finds that It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Chen’s teaching of a combining the ACK/NACK and SR information with multiplexing the ACK/NACK information and SR, as taught by Pan. Because the proposed modification is supported by KSR ‘Rationale B. See MPEP §2143 B. titled “Simple Substitution of One Known Element for Another to Obtain Predictable Results ."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Chen shows the base device with performing mapping of the PUCCH control channel and combining the information. Chens system differs from the claimed invention by the use of multiplexing (See above citations regarding Chen.). Pan shows that at the time of the invention multiplexing information such as PUCCH information was known in the art (Pan Provisional,  Par [0002] [0015] Par [0044] [0047].). And Both Pan and Chen show that a person of ordinary skill in the art at the time of the invention could have made the substitution and it would have had results that were predictable (See Chen Par [0003] [0008] showing that at the time of the invention the communication systems were standards using the PUCCH, thus artisans had the skill set to deal with these systems. See Pan Provisional Par [0002] [0015] discussing the standard uplink PUCCH used to feedback control information about the Downlink transmission. Thus again artisans could make the substation with predictable results.).  


2.	Regarding claim 2: Chen and Pan discloses the method of claim 1, wherein the uplink primary component carrier is configured as a terminal-specific uplink component carrier (See Chen Par [0038] and [0056] above discussing that at least two component carriers are allocated to the mobile).   

3.	Regarding claims 3 and 11: Chen and Pan discloses the method of claim 1, wherein the ACK/NACK information and the SR are multiplexed and transmitted using one of a PUCCH format 1a, a PUCCH format 1b, or another format and wherein the another PUCCH format supports a size greater than a size of the PUCCH form 1a or the PUCCH format 1b (See Chen at Par [0037] [0051] [0052] discussing that Chen is following LTE-Advanced and See Pan at Par [0016] discussing the 3GPP standard thus format 1, 1a, 1b, 2, 2a or 2b.).   

XI. Response to Argument
A)	Argument Re: “Recapture.” 
	1.	On pages 7-8 of the Oct 2020 Remarks Applicant essentially argues that the recapture rejections have been overcome. As noted above the Examiner agrees. Accordingly the rejections were withdrawn. 

C)	Argument Re: “35 U.S.C. §112.” 
	 On pages 8-9 of the Oct 2020 Remarks the Applicant argues that the amendments to the claims overcome the §112 ¶ 2 rejections because the claims no longer invoke §112 ¶ 6. The Examiner finds this argument not persuasive. As noted above the claim language, based upon the three prong analysis, still invokes. Additionally the Examiner found no corresponding structure. Accordingly the 112 second paragraph rejections are maintained. 

D)	Argument Re: “35 U.S.C. §§102 and 103.” 
	 On pages 9-14 of the Oct 2020 Remarks the Applicant argues that the amendments to the claims overcome the 35 U.S.C. §§102 and 103 rejections. 
For support the Applicant argues that Chen does not show that the UE is configured with more than one component carrier or show the RRC control information for setting the component carriers. Further Chen is based upon 3GPP TS 36.11 and a PHOSITA would recognize based upon Chen using that standard that primary component carriers are not configured. 
 	The Examiner finds this argument not persuasive. Chen shows receiving a control message configuring at least two component carriers for the uplink Par [0059]. While Chen does not specifically call the control message a Radio Resource Control message, Chen does disclose that the described system is applied within LTE-Advanced protocol. IN that protocol the configuration message are RRC messages. Additionally, while Chen is based upon 3GPP TS 36.11, Chen is modifying the system for LTE Advanced with component carriers (Chen Par [0008].) Thus Chen is describing component carriers.   

XII. Conclusion
Claims 5 and 11 are rejected as indefinite under §112 ¶ 2. Claims 1-3, 5 and 11 are rejected under 35 U.S.C. §103. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP §719.05(II), § 1406, §1440, §2001.06(c.) the Examiner has reviewed and considered the prosecution history and prior art cited or “of record” in the Original Prosecution of the patent.  
Applicant is reminded that a listing of the information cited or “of record” in the original prosecution of the Patent Under Reissue need not be resubmitted in the Instant Application unless Applicant desires the information to be printed on a patent issuing from the Instant Application.
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prosecution of 14/147,101 and 13/388,921 were both open. The Office actions and responses in applications 13/388,921 and 14/147,101 happened to occur in the same month. 
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 027 Patent, or in the prior art.
        
        3 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        4 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ex_parte_smith_fd2012007631.pdf
        
        5 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ex_parte_erol_fd2011001143.pdf